department of the treasury internal_revenue_service washington d c date cc intl br1 racadenas tl-n-6322-98 uilc number release date internal_revenue_service national_office service_center advice memorandum for ogden service_center mail stop selection unit from subject w edward williams senior technical reviewer branch cc intl br1 claim of exclusion under sec_931 for compensation earned in johnston island this service_center advice responds to your memorandum dated date through the office of district_counsel salt lake city service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend x year year year year w issue s whether income derived from rendering personal services by taxpayer taxpayer as an employee of x corporation on johnston island during tl-n-6322-98 year may be excluded by the taxpayer from his gross_income under sec_931 of the internal_revenue_code_of_1986 i r c whether the taxpayer can qualify for the sec_911 foreign_earned_income_exclusion on that basis that johnston island is a foreign_country under i r c b a conclusion based on the facts presented we conclude that the taxpayer is not entitled to claim the sec_931 exclusion because johnston island is not a specified_possession as defined in sec_931 we have also conclude that the taxpayer is not entitled to claim the sec_911 foreign_earned_income_exclusion because johnston island is not a foreign_country as defined in sec_911 and sec_1_911-2 and h facts taxpayer is an individual u s citizen who was employed during year sec_1 through by x corporation a civilian contractor performing u s government contracts on johnston island the taxpayer earned total gross wages of dollar_figurew during year while employed in johnston island there is no information provided regarding the amount of taxpayer’s income earned or location of employment during year sec_1 through taxpayer originally filed his income_tax return form_1040 for year not claiming the sec_931 exclusion and including in gross_income all wages he earned while working on johnston island he subsequently filed an amended_return form 1040x making a claim_for_refund of federal income taxes paid for year on the basis that he is entitled to the benefits of the sec_931 exclusion johnston island is a acre island and it is the largest of several islands constituting the island group known as the johnston atoll located approximately nautical miles southwest of hawaii johnston island is an unincorporated territory of the united_states it was designated as a naval defensive sea area and airspace reservation on date by executive_order it is currently operated and maintained by field command defense special weapons agency dawa kirkland air force base new mexico in the early 1970s the military began moving chemical weapons from okinawa to johnston island and the island became a major storage_facility for u s chemical weapons tl-n-6322-98 in the late1980s the u s defense department began construction of an incinerator facility to destroy the chemical weapons on the island testing of the facility began in with full-scale operations beginning in taxpayer was employed by corporation x in conjunction with the operation of the facility during year year sec_1 through are all calendar years subsequent to law and analysis sec_931 provides in pertinent part as follows a general_rule in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income shall not include - income derived from sources within any specified_possession and income effectively connected with the conduct_of_a_trade_or_business by such individual within any specified_possession c specified_possession - for purposes of this section the term specified_possession means guam american samoa and the northern mariana islands sec_931 states that the exclusion under that subsection is available only to an individual who is a bona_fide_resident of a specified_possession emphasis added a specified_possession is defined by sec_931 as guam american samoa and the northern mariana islands thus the sec_931 exclusion may not be claimed by the taxpayer because johnston island is not a specified_possession within the meaning of the statute prior to the tax_reform_act_of_1986 pub l which enacted the internal_revenue_code_of_1986 hereinafter 1986_code sec_931 a of the internal_revenue_code of hereinafter code did provide for an exclusion from u s gross_income for the income of u s citizens engaged in a trade_or_business and derived from sources within a possession_of_the_united_states the exclusion for possession sourced income that was available under sec_931 of the code was limited to individuals who could show that percent or more of their gross_income was derived from a u s possession for the three-year period immediately preceding the taxable_year and that percent or more of their gross_income was derived from a trade_or_business in such u s possession the taxpayer’s claim_for_refund does not include information regarding tl-n-6322-98 year sec_1 through such as the amount of income earned or the location of his employment this omission is somewhat academic because it is clear that the code provisions do not apply to years sec_931 of the code did not define the term u s possession sec_1_931-1 enacted under the code lists various possessions of the united_states including johnston island that were considered to be possessions of the united_states for purposes of sec_931 of the code the tax_reform_act_of_1986 generally amended the provisions of prior sec_931 including the addition of a definition of the term specified_possession in subsection c since it is not included in the definition of a specified_possession johnston island is no longer a possession for purposes of sec_931 regardless of the regulation thus neither the regulation nor the prior code section are applicable to the time period when the taxpayer worked for x corporation on johnston island the effective date provisions of the tax_reform_act_of_1986 sec_1277 of publaw_99_514 indicate that the amended sec_931 under the 1986_code is to apply to taxable years beginning after date thus taxpayer’s claim_for_refund for taxes should be denied on the basis that he is not entitled to claim the sec_931 exclusion for year it has been suggested that taxpayer may also argue that he is entitled to claim the foreign_earned_income_exclusion under sec_911 for year on the basis that johnston island is a foreign_country sec_911 limits the availability of the foreign_earned_income_exclusion to compensation earned while working in a foreign_country the term foreign_country is defined in sec_1_911-2 as any territory under the sovereignty of a government other that the united_states sec_1_911-2 provides that the term united_states when used in a geographical sense includes the possessions and territories_of_the_united_states johnston island is not a foreign_country for purposes of sec_911 because it is a possession_of_the_united_states thus we disagree with taxpayer’s assertion that he may be entitled to claim the foreign_earned_income_exclusion under sec_911 case development hazards and other considerations we have been advised that numerous claims for refunds involving this issue may have already been allowed by some service centers although most claims have been denied if you have any further questions please call tl-n-6322-98 w edward williams senior technical reviewer branch office of associate chief_counsel international
